Chelsea L. Conanan
Associate
212.309.6326
Chelsea.Conanan@morganlewis.com



March 31, 2020

VIA ECF

The Honorable Paul A. Engelmayer, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Courtroom 1305
New York, New York 10007

Re:                Jacquelyn Musiello v. CBS Corporation et al., 20-CV-02569 (PAE) (JLC)

Dear Your Honor:

        We represent Defendants Entercom Communications Corp. (“Entercom”), CBS
Corporation n/k/a ViacomCBS Inc. (for ease of reference only, “CBS”), CBS Radio Inc. n/k/a
Entercom Media Corp. (for ease of reference only, “CBS Radio”), CBS Sports Radio Network
Inc. n/k/a Entercom Sports Radio, LLC (for ease of reference only, “CBS Sports Radio”), and
Margaret Marion (collectively “Defendants”) in the above-referenced action. We write Pursuant
to Rule I(e) of Your Honor’s Individual Practices Rules, with Plaintiff’s consent, to respectfully
request an extension of time for Defendants to answer, move or otherwise respond to Plaintiff’s
Complaint from April 1, 2020 to April 30, 2020.

        This action was originally filed in the Supreme Court for the State of New York, Bronx
County, on February 14, 2020 (and a “corrected” Complaint was filed on February 18, 2020). On
March 25, 2020, Defendants filed a Notice of Removal in this Court pursuant to the Class Action
Fairness Act, 28 U.S.C. § 1332(d). See Dkt. Nos. 1-4. Pursuant to Federal Rule of Civil
Procedure 81, Defendants’ deadline to respond to the Complaint is currently April 1, 2020. In
light of the COVID-19 global health pandemic, Defendants are limited in their access to relevant
documents, information, and witnesses and, given these constraints, the requested extension is
necessary to allow Defendants additional time to investigate Plaintiff’s allegations and claims and
thus prepare their response to the Complaint.

       This is Defendants’ first request for an extension of time to respond to Plaintiff’s
Complaint. As noted above, Plaintiff consents to the requested extension. The requested
extension will not affect any other deadlines in this matter.

            Thank you for Your Honor’s time and consideration.
Hon. Paul A. Engelmayer, U.S.D.J.
March 31, 2020
Page 2

Dated: March 31, 2020                       Respectfully submitted,
New York, New York
                                            MORGAN, LEWIS & BOCKIUS LLP

                                            By: /s Chelsea L. Conanan
                                            Chelsea L. Conanan
                                            Liliya P. Kramer
                                            101 Park Avenue
                                            New York, NY 10178-0060
                                            Tel.: (212) 309-6000
                                            Fax: (212) 309-6001
                                            Chelsea.Conanan@morganlewis.com
                                            Liliya.Kramer@morganlewis.com

                                            Michael L. Banks (pro hac vice application
                                            forthcoming)
                                            W. John Lee (pro hac vice application forthcoming)
                                            1701 Market Street
                                            Philadelphia, PA 19103
                                            Tel.: (215) 963-5000
                                            Fax: (215) 963-5001
                                            Michael.Banks@morganlewis.com
                                            W.John.Lee@morganlewis.com

                                            Attorneys for Defendants CBS Corporation, CBS
                                            Radio Inc., CBS Sports Radio Network Inc.,
                                            Entercom Communications Corp., and Margaret
                                            Marion


cc:   Donna H. Clancy, Esq., Counsel for Plaintiff (by e-mail)




            Granted. Defendants' time to answer or otherwise respond to
            the Complaint is extended nunc pro tunc from April 1, 2020 to
            April 30, 2020. SO ORDERED.


                            PaJA.�
                        __________________________________
                              PAUL A. ENGELMAYER           4/2/2020
                              United States District Judge
